Matter of Princetta S.S. v Felix Z.J. (2019 NY Slip Op 05214)





Matter of Princetta S.S. v Felix Z.J.


2019 NY Slip Op 05214


Decided on June 27, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 27, 2019

Friedman, J.P., Gische, Kapnick, Singh, JJ.


9767

[*1]In re Princetta S.S., Petitioner-Appellant,
 vFelix Z.J.,  Respondent-Respondent.


Tennille M. Tatum-Evans, New York, for appellant.
Karen Freedman, Lawyers for Children, Inc., New York (Shirim Nothenberg of counsel), for respondent.

Order, Supreme Court, New York County (Tandra L. Dawson, J.), entered on or about October 26, 2015, which dismissed the mother's petition for modification of visitation, unanimously reversed, on the law, without costs, and the matter remanded for a hearing to determine if a change in the current visitation schedule would be in the child's best interests.
The mother's allegations that the father had been making baseless accusations that she was subjecting the child to sexual abuse constituted a change in circumstances sufficient to warrant a hearing to determine if modification of the parties' visitation schedule would be in the child's best interest (see Fargasch v Alves, 116 AD3d 774, 775-776 [2d Dept 2014]; see also Mildred S.G. v Mark G., 62 AD3d 460, 461 [1st Dept 2009]). Moreover, the mother's assertion that the now almost nine-year-old child's position on visitation had changed, that she presently wanted to be able to spend one weekend per month with the mother, if true, would also constitute a change in circumstances (see Matter of Athena H.M v Samuel M., 143 AD3d 561, 561-562 [1st Dept 2016]). Indeed, the current order does not allow the child to have any parenting time with the mother on the weekends. The mother also alleges that the father was not taking the child to her extracurricular activities as required.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 27, 2019
CLERK